UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 07-4546



UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.


ANNE TOHOTCHEU, a/k/a Danielle,

               Defendant - Appellant.


                            No. 07-4547



UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.


MOISE W. TOHOTCHEU,

               Defendant - Appellant.


                            No. 07-4548



UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
JOEL HAPPY SIWE,

                Defendant - Appellant.


                            No. 07-4549



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


HIPPOLYTE T. KOKOO, a/k/a Jeff,

                Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:06-cr-305-CMH-2; 1:06-cr-305-CMH-3; 1:06-cr-
305-CMH-4; 1:06-cr-305-CMH-5)


Submitted:   September 10, 2008           Decided:   October 31, 2008


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.



Nos. 07-4546, 07-4548, and 07-4549 affirmed; No. 07-4547 dismissed
in part and affirmed in part by unpublished per curiam opinion.


Paul P. Vangellow, PAUL P. VANGELLOW, P.C., Falls Church, Virginia;
Isaac Scott Pickus, Richmond, Virginia; J. Brian Donnelly, PRICE,
PERKINS, LARKEN & DONNELLY, Virginia Beach, Virginia; Lawrence H.
Woodward, Jr., SHUTTLEWORTH, RULOFF, GIORDANO & SWAIN, P.C.,
Virginia Beach, Virginia, for Appellants. Chuck Rosenberg, United
States Attorney, Michael E. Rich, James P. Gillis, Assistant United
States Attorneys, Michael J. Frank, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.

                                  2
Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

             Anne Tohotcheu, Moise W. Tohotcheu, Joel Happy Siwe, and

Hippolyte T. Kokoo appeal their jury convictions and sentences for

conspiracy to commit wire fraud, alter United States securities,

and cause a person to move interstate to be defrauded in violation

of 18 U.S.C. § 371 (2000); altering United States currency in

violation of 18 U.S.C. §§ 2, 471 (2000); and two counts of causing

a   person   to    move   in   interstate     commerce    to   be   defrauded     in

violation of 18 U.S.C. §§ 2, 2314 (2000).                On appeal, Appellants

contend the evidence was insufficient to prove a single conspiracy;

the district court abused its discretion in not giving their

proposed jury instruction; and the evidence was insufficient to

prove Siwe and Kokoo guilty of the substantive offenses.                    Moise

Tohotcheu further contends the district court erred in calculating

his advisory guideline range and in not granting his motion for a

downward departure.        We dismiss in part and affirm in part.

             Appellants first contend the evidence was insufficient to

prove   a    single   conspiracy     rather    than    multiple     conspiracies.

“Whether the evidence establishes a single conspiracy or multiple

conspiracies is an issue for the jury.”               United States v. Lozano,

839 F.2d 1020, 1023 (4th Cir. 1988).              “The finding of a single

conspiracy by the jury must stand unless the evidence, taken in the

light   most      favorable    to   the   government,     would     not   allow   a

reasonable jury to so find.”              United States v. Baker, 985 F.2d


                                          4
1248, 1255 (4th Cir. 1993).               “A single conspiracy exists where

there   is    ‘one       overall   agreement’       or    ‘one   general      business

venture.’”     United States v. Leavis, 853 F.2d 215, 218 (4th Cir.

1988) (citations omitted).              “Whether there is a single conspiracy

depends upon the overlap of main actors, methods, and goals.”

United States v. Barsanti, 943 F.2d 428, 439 (4th Cir. 1991).

             “Circumstantial evidence tending to prove a conspiracy

may consist of a defendant’s relationship with other members of the

conspiracy,        the   length    of    this     association,    the   defendant’s

attitude and conduct, and the nature of the conspiracy.”                        United

States v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996) (quotations and

citations omitted).         “It is of course elementary that one may be a

member of a conspiracy without knowing its full scope, or all its

members,     and    without    taking      part    in    the   full   range    of    its

activities or over the whole period of its existence.”                          United

States v. Banks, 10 F.3d 1044, 1054 (4th Cir. 1993).                    “[I]t is not

necessary to proof of a conspiracy that it have a discrete,

identifiable organizational structure; the requisite agreement to

act in concert need not result in any such formal structure.”                        Id.

             We have reviewed the record and conclude the evidence was

sufficient for a reasonable jury to find a single conspiracy.

There was an overlap of main actors, methods, and goals, indicating

“one overall agreement” or “one general business venture.”                          Each

“black money scam” was nearly identical in its methods and goals in


                                            5
convincing a victim to part with his money. The evidence suggested

that Appellants targeted immigrants for their scams.    All of the

Appellants are from Cameroon.     Three of them are siblings, and

items linking and incriminating them were found in a residence

rented by Moise Tohotcheu.    At least one of the Appellants was a

key player in each of the scams, and Anne Tohotcheu was somehow

linked to nearly every one.     There was also a consistent use of

aliases by Appellants during the course of the conspiracy.

          Siwe and Kokoo also challenge the sufficiency of the

evidence in support of their convictions on the substantive counts.

They do not dispute that the offenses were committed, but they

challenge whether they can be held responsible for them under

Pinkerton v. United States, 328 U.S. 640 (1946).    “The Pinkerton

doctrine imposes vicarious liability on a coconspirator for the

substantive offenses committed by other members of the conspiracy

when the offenses are during and in furtherance of the conspiracy.”

United States v. Aramony, 88 F.3d 1369, 1379 (4th Cir. 1996).   The

Pinkerton Court held that “acts in furtherance of the conspiracy

are ‘attributable to the others for the purpose of holding them

responsible for the substantive offense,’ when those acts are

reasonably foreseen as a necessary or natural consequence of the

unlawful agreement.” United States v. Brooks, 524 F.3d 549, 557-58

n.16 (4th Cir. 2008) (quoting Pinkerton, 328 U.S. at 647-48).




                                 6
          We conclude the evidence was sufficient to support the

convictions.   The offenses were properly attributed to Siwe and

Kokoo because they were committed during and in furtherance of the

conspiracy, and they were reasonably foreseen as a necessary and

natural consequence of the unlawful agreement.     There was evidence

from which the jury could reasonably find they were members of the

conspiracy, and their other scams involved similar offenses.

          Appellants next contend the district court abused its

discretion by failing to give their proposed agency instruction in

conjunction with its Pinkerton instruction.      Although they do not

allege any error in the district court’s Pinkerton instruction,

they contend that our decision in Aramony required the Government

to prove the elements of an agency relationship on top of the

Pinkerton standard instruction.   We disagree.    The district court

gave the same instruction we upheld in Aramony, and it informed the

jury as to when they could find that a member of a conspiracy was

“acting as an agent of the other members of the conspiracy.”     The

district court denied Appellants’ request because the instruction

was either superfluous, or, to the extent that it imposed a

heightened requirement as they argued, it was counter to Pinkerton.

We find no abuse of discretion by the district court.

          Next, we consider Moise Tohotcheu’s contention that the

district court erred in calculating his offense level under the

sentencing guidelines.   We review his sentence under a deferential


                                  7
abuse-of-discretion standard.          See Gall v. United States, 128 S.

Ct. 586, 590 (2007).      The first step in this review requires us to

ensure that the district court committed no significant procedural

error, such as improperly calculating the guideline range.            United

States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008), cert. denied,

128   S.   Ct.   2525   (2008).   In    assessing   the   district   court’s

guideline application, we review its factual findings for clear

error and legal conclusions de novo.         United States v. Allen, 446

F.3d 522, 527 (4th Cir. 2006).          We then consider the substantive

reasonableness of the sentence, taking into account the totality of

the circumstances.      Gall, 128 S. Ct. at 597.    We presume a sentence

within a properly calculated guideline range is reasonable. United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

            Mr. Tohotcheu first contends the district court erred in

enhancing his offense level under U.S. Sentencing Guidelines Manual

§ 2B1.1(b) (2006) based on intended loss rather than actual loss in

light of what he claims was a limited role in the conspiracy.

Pursuant to U.S.S.G. § 2B1.1 comment. n.3(A), “loss is the greater

of actual loss or intended loss”; actual loss “means the reasonably

foreseeable pecuniary harm that resulted from the offense”; and

intended loss “means the pecuniary harm that was intended to result

from the offense,” including “intended pecuniary harm that would

have been impossible or unlikely to occur.” A district court “need

only make a reasonable estimate of the loss.”             U.S.S.G. § 2B1.1


                                       8
comment. n.3(C); United States v. Miller, 316 F.3d 495, 503 (4th

Cir. 2003). “[A] co-conspirator is responsible for the losses that

were   intended   by   the   conspiracy   and   that   were   reasonably

foreseeable to him.” United States v. Brownell, 495 F.3d 459, 461-

62 (7th Cir. 2007) (citations omitted).     We review for clear error

a district court’s factual determination of the amount of loss

intended.    Miller, 316 F.3d at 503.

            We find no error in the district court’s finding that Mr.

Tohotcheu was responsible for a loss between $1 and $2.5 million.

The district court correctly utilized the losses intended by the

conspiracy, because they were greater than the actual losses. With

respect to the Tellawi scam, the court did not clearly err in

finding the intended loss was $1 million.         Mr. Tohotcheu’s co-

conspirator told Tellawi that the minimum required investment was

$1 million, and he responded that he would see what he could do and

needed to return to Washington, D.C. to collect some money.

            Mr. Tohotcheu was thus properly held accountable not only

for the $125,000 in actual loss but also the full $1 million in

intended loss.    Likewise, he has not shown that the district court

clearly erred in holding him responsible for the remaining losses.

By finding him guilty of the substantive offenses beginning in

April 2004, the jury necessarily found that he was a member of the

conspiracy prior to his individual participation in the Tellawi




                                   9
scam.   It was not clear error for the district court to attribute

the other losses intended by the conspiracy to him.

           Next, Mr. Tohotcheu asserts that the district court erred

in not reducing his offense level under U.S.S.G. § 2X1.1(b)(2).

This reduction applies in the unusual case when the defendant or a

co-conspirator has not completed the acts they believed necessary

on their part for the successful completion of the substantive

offense.   In most conspiracy cases, “no reduction of the offense

level is warranted.”   U.S.S.G. § 2X1.1 comment. (backg’d); United

States v. Watkins, 477 F.3d 1277, 1280 (11th Cir. 2007).      As we

have explained, “there is a distinction between completing a fraud,

on the one hand, and inflicting all the loss that one intended to

inflict by means of that fraud, on the other.”     United States v.

Williams, 81 F.3d 1321, 1327 (4th Cir. 1996) (citation omitted).

Here, Mr. Tohotcheu was convicted for the substantive offenses and

he cannot show that he and his co-conspirators failed to complete

acts necessary for the completion of such offenses.

           Finally, Mr. Tohotcheu seeks to challenge the district

court’s denial of his motion for downward departure.    “‘A district

court’s decision not to depart from the Sentencing Guidelines is

not reviewable unless the court mistakenly believed that it lacked

authority to depart.’”    Allen, 491 F.3d at 193 (quoting United

States v. Carr, 271 F.3d 172, 176 (4th Cir. 2001)).    Mr. Tohotcheu




                                 10
does not contend the district court mistakenly believed it lacked

such authority, and we dismiss this portion of his appeal.

          Accordingly, we dismiss in part Moise Tohotcheu’s appeal

(No. 07-4547), and we affirm the district court’s judgments.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                      Nos. 07-4546, 07-4548, and 07-4549 AFFIRMED
               No. 07-4547 DISMISSED IN PART AND AFFIRMED IN PART




                                11